Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 1 of 69




                 EXHIBIT A
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 2 of 69



                                                   FOIA CONFIDENTIAL TREATMENT
                                                  REQUESTED BY JOSEPH A. FIORE &
                                          BERKSHIRE CAPITAL MANAGEMENT CO., INC.



                           BEFORE THE UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION



In the Matter of Plandai Biotechnology,
Inc.

SEC File No. HO-12349




                 SUBMISSION ON BEHALF OF JOSEPH A. FIORE &
               BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.




                                                  MORVILLO, ABRAMOWITZ, GRAND,
                                                   IASON, & ANELLO, P.C.
                                                  565 Fifth Avenue
                                                  New York, New York 10017
                                                  (212) 856-9600




May 19, 2017




FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
           Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 3 of 69



                                                   TABLE OF CONTENTS

                                                                                                                                        Page

PRELIMINARY STATEMENT .................................................................................................. 1

RELEVANT FACTS .................................................................................................................... 7

MR. FIORE AND BERKSHIRE ENGAGED IN A LONG-TERM EFFORT TO HELP
DEVELOP PLANDAI’S BUSINESS, INCLUDING COORDINATING A MARKET
AWARENESS CAMPAIGN THAT PROPERLY WAS DISCLOSED ...................................... 7

     A. Joseph Fiore is a Self-Made Entrepreneur Who Built Many Successful Companies ....... 7

     B. Berkshire Helps Develop Emerging Small Cap Companies through Investments of
        Time, Energy, and Money ................................................................................................. 9

     C. Mr. Fiore and Berkshire’s Long History of Involvement with Plandai Demonstrate
        Their Commitment to Helping Plandai Succeed and Confidence in Its Prospects ............ 10

               1. Mr. Fiore Invests in Plandai After Diligently Researching its Technology ........... 10

               2. After Merging with Diamond Ranch, Plandai Emerges as a Public Company ...... 11

    D. Mr. Fiore Retained Publishers to Help Raise Awareness of Plandai’s Business ............... 12

    E. Mr. Fiore Did Not Control the Content of the Articles ...................................................... 13

              1. The Writers Published Truthful, Independent Articles ............................................ 14

              2. Mr. Fiore Hired Independent Publishers To Write Articles About Plandai ............ 17

   F. Mr. Fiore Legitimately Bought and Sold Stock During the Market Awareness
      Campaign ............................................................................................................................. 19

   G. 2014 Increase in Plandai Share Price is Replicated Throughout the Related Industry ....... 20

   H. The Staff’s Position ............................................................................................................. 22

DISCUSSION ............................................................................................................................... 24

BECAUSE THE PUBLISHERS KNEW MR. FIORE HELD AND MAY TRADE
PLANDAI SHARES AND BECAUSE MR. FIORE HAD NO OBLIGATION TO
ENSURE THAT THE INDEPENDENT PUBLISHERS INCLUDED ADDITIONAL
INFORMATION IN THEIR ALREADY ROBUST DISCLAIMERS, A “SCALPING”
ACTION SHOULD NOT BE AUTHORIZED ............................................................................ 24

   A. Hiring Publishers to Generate Market Awareness is Appropriate and Legal ..................... 25

                                                                      i
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
           Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 4 of 69



   B. No Material Omission Occurred in Mr. Fiore’s Disclosures to the Publishers
      Because They Knew that Mr. Fiore was a Shareholder and that He Might Sell Shares ..... 26

   C. Mr. Fiore Had No Duty to Disclose His Holdings or Intent to Sell (If He Even
      Had Such Intent, Which He Did Not) to The Public .......................................................... 27

              1. Congress Imposed the Obligation for Disclaimer on the Publisher ......................... 28

              2. Mr. Fiore Had No Disclosure Obligation Insofar as Any Lack of Disclosure
                 of His Shareholder Status or Supposed Intent to Sell was Not Misleading ............. 29

              3. Mr. Fiore Did Not Control the Content of the Publishers’ Articles and
                Therefore Had No Duty to Oversee Their Disclaimers ............................................ 31

              4. Disclaimers Stating that Mr. Fiore “May” Sell Shares Accurately Reflected
                 Mr. Fiore’s Uncertain Intent .................................................................................... 35

DISGORGEMENT IS NOT AVAILABLE BECAUSE THE STAFF CANNOT ALLEGE
ANY PROFITS DUE TO THE ALLEGED INSUFFICIENCY OF THE DISCLAIMERS........ 38

CONCLUSION ............................................................................................................................. 40




                                                                    ii
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
         Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 5 of 69



                                     PRELIMINARY STATEMENT

         This Wells is submitted on behalf of Mr. Joseph Fiore and Berkshire Capital

Management, Inc. (“Berkshire”).1 Mr. Fiore is the founder and chairman of Berkshire. The

staff’s proposed proceeding is predicated on a novel and improper application of the law. At its

core, it is a non-transparent attempt to use the enforcement process to unfairly expand the

securities laws and regulations. The staff’s theory also is inconsistent with the factual record,

some of which, despite several offers, the staff declined to review.

         Mr. Fiore is a hard-working, self-made entrepreneur who has attempted, with the aid of

counsel, to navigate the morass of laws and regulations applicable to the small cap enterprises he

champions. He spent years building successful restaurant businesses, starting with his family

snack stands in a regional shopping center shortly after graduating college, then developing and

growing his own restaurant concept, Eat at Joe’s®. In 1996, after successfully building and

financing a number of companies from the ground up, Mr. Fiore founded Berkshire to use his

business expertise to help other entrepreneurs develop and expand their companies. To this day,

Berkshire assists small companies, using the talents and energy of Mr. Fiore and Berkshire’s

staff to develop them into successful companies.

         In recent conversations, the staff stated its belief that Mr. Fiore and Berkshire engaged in

an impermissible “scalping” scheme in violation of Section 17(a) of the Securities Act, Sections

10(b) and 20(b) of the Exchange Act, and Rule 10b-5. The staff proffers that Mr. Fiore and

Berkshire funded a promotional campaign for Plandai Biotechnology, Inc. (“Plandai”) in an

effort to bolster its stock price, supposedly without disclosing to the publishers retained, or to the


1
  This submission addresses the April 5, 2017 Wells letters to Joseph A. Fiore and Berkshire. By letter dated April
5, 2017, the staff also indicated that it is considering recommending charges against SPYR, Inc., formerly known as
Eat at Joe’s, Ltd., for violating Section 7(a) of the Investment Company Act of 1940. That allegation is addressed in
a separate submission prepared on behalf of SPYR, Inc.
                                                         1
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
         Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 6 of 69



market, that they were shareholders and would be selling shares during the year-long period in

which they engaged writers to publish what the staff concedes were truthful articles.

         The following facts disprove the staff’s case:
                 Trading records show that during the relevant period Berkshire both bought and
                  sold shares, including purchasing over 1,285,000 Plandai shares. Thus, no basis
                  exists to conclude that Mr. Fiore and Berkshire intended consistently to sell shares
                  of Plandai when they hired writers to publish articles.
                 Neither Mr. Fiore nor Berkshire withheld any material information from the
                  writers or publishers, all of whom wrote their own materials and have confirmed
                  in affidavits that they knew Mr. Fiore/Berkshire were shareholders and thus likely
                  sellers. These affidavits are attached as Exhibits here.2
                 Mr. Fiore had no role in the content of the publications or the disclaimer
                  language, and the staff cites no case law (because none exists) that paying for
                  advertising, without more, is sufficient to support an enforcement action.
                 The promotional materials contained no misstatements about Plandai and
                  disclosed that the publishers were compensated for their work.3
         Thus, as explained in more detail below, scalping claims against Mr. Fiore or Berkshire

cannot be maintained and should not be authorized.

         First, Mr. Fiore followed all legal requirements placed upon third parties who hire

publishers. “Scalping” occurs when a publisher recommends a security for purchase to obtain a

short-term increase in share price on which he then capitalizes by immediately selling shares at a

higher price. Here, Mr. Fiore—a long time investor—hired publishers to research and write

truthful articles. Separately, he bought and sold shares based on market conditions. A

shareholder hiring writers to create market awareness is not only legal, but is encouraged.4 For

small cap companies, which often have less institutional research and media coverage, getting a

company’s message out to the market is especially important. Hiring writers to help a company

tell its story is one way to make the company known to potential business partners and investors,

2
  See Exhibits (“Ex.”) A–E.
3
  On April 26, 2017, the staff confirmed that their proposed case did not involve any substantive misrepresentations
in the materials funded by Berkshire.
4
  See Final Report of the Advisory Committee on Smaller Public Companies to the United States Securities and
Exchange Commission, Apr. 23, 2006, hereinafter “Advisory Committee Report.”
                                                         2
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
         Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 7 of 69



which can lead to important financing opportunities, mergers, or other strategic business

alliances. Here, the writers engaged by Mr. Fiore did independent research on Plandai and its

technology, which included reviewing public filings and even traveling to South Africa to view

Plandai’s factory, in order to include accurate information in their publications.

         Second, over the years, through loans and other financings, Berkshire invested over $7

million in Plandai to help develop its operations. Although Mr. Fiore and Berkshire were

Plandai stockholders, contrary to the staff’s assertions, they had not decided to sell shares when

they retained the publishers. After the paid publications began in April 2013, Mr. Fiore and

Berkshire bought over 1,285,000 shares in six different months between April 2013 and

December 2013.5 As Mr. Fiore explained in his testimony, his trading in Plandai was based

upon market conditions at the time—buying when he saw an opportunity and selling when the

stock was at an attractive price.6 The trading activity substantiates his assertion. In fact, Mr.

Fiore and Berkshire were net buyers of Plandai during July 2013 and December 2013, months

central to the market awareness campaign. Mr. Fiore continued to purchase shares because he

believed in the company and its prospects. Moreover, nothing refutes Mr. Fiore’s testimony that

the goal of the market awareness campaign was not to obtain a quick increase in share price, but,

instead, to increase investor awareness about Plandai and further its future prospects.7

         Equally important is that the bulk of Mr. Fiore’s sales during the relevant period occurred

in the first quarter of 2014 and cannot be attributed to a predetermined plan to cash in on the

market awareness campaign launched in April 2013. Rather, the sales unarguably were related



5
  Mr. Fiore made the trading decisions on behalf of Berkshire and Eat at Joe’s. See April 6, 2016 Testimony of
Joseph A.Fiore at 23:2-21 (hereinafter “Fiore Test.”).
6
  Fiore Test. at 152:13-23 (“I have criteria about how I sell stock . . . [I] look and see if I feel the stock is fairly
priced based on what I believe the fundamentals of the company are.”)
7
  Fiore Test. 39:17-40:3 (“The initial goal . . . is to expand the knowledge of the story of what the company’s
products, services, and technology are.”).
                                                              3
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 8 of 69



to significant and surprising market news and fueled by unanticipated announcements made by

the Obama administration. In February 2013, Plandai formed a wholly-owned subsidiary to

develop and test whether its extraction technology could be used to create a non-psychoactive

cannabis extract. Almost a year later, in January 2014, after Colorado and Washington started

implementing their marijuana legalization, media stories hinted that the federal government may

loosen its enforcement of marijuana laws, and President Obama publicly stated that marijuana

was not more dangerous than alcohol.8 At around the same time, the U.S. Attorney General

proposed banking rules for legal marijuana-related businesses.9 As a result, in mid-January,

Plandai and other cannabis-related stocks experienced an almost identical increase in share price

and trading volume, lasting through March 2014. As shown in the attached trading charts, this

increase in price almost immediately was followed by short sellers scrambling to close and cover

their positions, which pushed stock prices even higher.10 Mr. Fiore could not have predicted

these outside events. His trading activity was motivated by the same developments that fueled a

trading pattern in other similarly-situated stocks throughout the market.

        Third, also contrary to the staff’s assertions, the writers were aware of all information

about the stock holdings and potential trading activity of Mr. Fiore that the staff suggests was

material. Each of the publishers and list brokers retained has provided an affidavit stating they

were aware Mr. Fiore and/or Berkshire were Plandai shareholders. The staff was informed of

these affidavits, but declined to review them prior to issuing a Wells notice. Moreover, the

staff’s contention that Mr. Fiore should have informed the writers that he would be selling shares

is not supported by the facts or the law. Mr. Fiore was not a definite seller, as his purchases of


8
  David Remnick, Going the Distance: On and off the road with Barack Obama, New Yorker, Jan. 27, 2014.
9
  David Ingram, U.S. to adjust rules to let banks handle marijuana money – Holder, Reuters, Jan. 23, 2014,
available at http://www.reuters.com/article/usa-marijuana-banking-idUSL2N0KY03D20140124.
10
   See Ex. J (comparison of trading in Plandai and five other companies listed on marijuana index).
                                                       4
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 9 of 69



over 1,285,000 shares confirm. Each of the writers and brokers, however, noted in their

affidavits that they understood shareholders such as Mr. Fiore might be selling shares.

       Fourth, the staff’s contention that Mr. Fiore controlled the content of the disclaimers—

written statements included in the articles or on the publishers’ websites stating that the writer

was paid to publish the article—also is contradicted by the facts. The three writers engaged by

Berkshire have confirmed that they had full control over the content of their publications; Joe

Fiore had no power to veto or review their articles or disclaimers. The brokers who assisted

Berkshire in retaining newsletter writers also confirmed that the writers did not interact with Mr.

Fiore, demonstrating that he did not control the newsletters’ content or disclaimers. The staff’s

claim that Mr. Fiore should or could have changed the disclaimers is contrary to the unequivocal

market practice described in the publishers’ affidavits, and to Section 17(b)’s requirement that

the publisher bears the burden of providing the disclaimer. “As the plain language of Section

17(b) makes clear, the burden to disclose rests on the person who publishes the analyst’s report.”

Garvey v. Arkoosh, 354 F. Supp. 2d 73, 83 (D. Mass. 2005). The staff’s attempt to expand

Section 17(b) to create a “shadow” 17(b) requirement on those who pay the publisher should be

rejected. A third party is not liable for statements made by a newsletter publisher unless, unlike

here, he retains control over the statements. See Cortina v. Anavex Life Sciences Corp., No. 15-

cv-10162 (JMF), 2016 WL 7480415, at *4 (S.D.N.Y. Dec. 29, 2016) (Plaintiffs failed to allege

that third party had control over the included statements or the power to review or approve). In

light of the writers’ confirmation that they wrote and published their articles without Mr. Fiore’s

consultation or review, he was not required to supervise their disclaimers. We also have not

found, and the staff has not cited, any legal basis for the proposition that a shareholder is

obligated to oversee the content of a disclaimer prepared by independent publishers.


                                                  5
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 10 of 69



        Even if the staff had some basis to hold Mr. Fiore responsible for language in the

disclaimers, the language typically stated that the third party who paid for the publication may

trade shares. Given that Mr. Fiore, Berkshire, and Eat at Joes, Ltd.11 were buying and selling

shares, this language is accurate and a disclaimer suggesting that Mr. Fiore/Berkshire would be

“only” sellers would have been false.12 Many recent “scalping” cases filed by the Commission

are predicated on the publisher’s failure to disclose that he was paid for writing the article.13 The

articles here contained disclaimers stating the publishers were paid by a third party and almost

always indicated the specific amount of compensation received. We are unaware of any case

holding a shareholder liable because the publisher he paid failed to include facts that were not

required by law to be included in their disclaimers, such as Mr. Fiore’s supposed intent to sell.

The staff’s proposed action by “enforcement fiat”14 would undermine development and

awareness of small businesses and expand liability beyond current law.

        The staff continues its unprecedented expansion in asserting its proposed relief. Even if

the staff’s “scalping” allegations were correct, its assertion that disgorgement of all profits from

sales of stock between April 2013 and April 2014 is authorized, regardless of causation, is

contrary to the law. The staff “must distinguish between the legally and illegally derived

profits.” S.E.C. v. Wyly, 56 F. Supp. 3d 260, 265 (S.D.N.Y. 2014). Given the lack of evidence

of any causal link between the publication of articles and the price of Plandai stock, and the

11
   Eat at Joe’s owns and operates restaurants developed by Mr. Fiore. Largely in exchange for use of its products
and work it performed on behalf of Plandai’s predecessor company, Diamond Ranch, it became a holder of
substantial shares. During the relevant period, Mr. Fiore was a large Eat at Joe’s shareholder.
12
   See S.E.C. v. Thompson, No. 14-cv-9126 (KBF), 2017 WL 874973, at *15 (S.D.N.Y. Mar. 2, 2017) (noting “may”
sell disclosure is appropriate in situations where the party has “uncertain intent.”)
13
   See, e.g. S.E.C. v. Galena Biopharma, Inc., Admin. Proc. 3-17911 (Apr. 10, 2017).
14
   In a 2013 speech, former interim acting S.E.C. Chairman Michael Piwowar emphasized that enforcement should
be solely focused on evidence of wrongdoing, namely, lying, cheating, and stealing, and further stated that the
S.E.C. must concern itself only with “the facts known to them and the reasonable inferences from those facts.” He
further recognized that “the mere existence of an investigation—even without taking any subsequent enforcement
action— carries with it power to defame and destroy.” Comm’r Michael S. Piwowar, Remarks to the L.A. Cty. Bar
Assoc. Sec. Reg. Seminar, Nov. 22, 2013, available at https://www.sec.gov/news/speech/2013-spch112113msp.
                                                       6
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 11 of 69



evidence that market-wide increases in cannabis-related stocks caused most of the increase in

Plandai’s price, no “illegally derived profits” were caused by the market awareness campaign.

         An enforcement action is not warranted.15

                                              RELEVANT FACTS

        MR. FIORE AND BERKSHIRE ENGAGED IN A LONG-TERM EFFORT
     TO HELP DEVELOP PLANDAI’S BUSINESS, INCLUDING COORDINATING A
      MARKET AWARENESS CAMPAIGN THAT PROPERLY WAS DISCLOSED

A. Joseph Fiore is a Self-Made Entrepreneur Who Built Many Successful Companies

         From a young age, Mr. Fiore demonstrated his impressive work ethic and entrepreneurial

spirit. He grew up in Yonkers, New York, and at the age of 12, began working as a bus boy in

his father’s diner in New York. He steadily worked his way up to the position of short order

cook and later, waiter. At 16, his family lost its lease on the restaurant, so Joe’s father bought

two snack stands at an outdoor shopping center in Yonkers. Throughout high school Joe helped

his father manage the stands. Joe attended college at Fordham University, from which he

graduated in three years while continuing to help his father run the family business.

         When Joe was 20, before he graduated college, he bought his first business, Quick &

Natural, a counter-service food court restaurant in the Galleria Mall in White Plains, N.Y. Joe

made the $35,000 down payment using money he saved from his years of working, covering the

remaining $220,000 with a note obtained from the sellers. When he took over Quick & Natural

it had been experiencing an operating loss. Through ingenuity and hard work, Joe turned the

15
  In several conversations with counsel, the staff set out different, and inconsistent, theories regarding its view that,
on several occasions, Mr. Fiore was a beneficial owner of more than 5% of the total number of outstanding shares of
Plandai stock, and failed to file a Schedule 13D. Review of the relevant documents, including several Forms 10-
KSB suggests, however, that confusion exists regarding the registration status of Diamond Ranch and/or Plandai’s
common stock under 12(g), and whether it necessitated the filing of a Schedule 13D. Mr. Fiore attempted to clear
up this ambiguity by seeking advice on the matter, but it appears that previous counsel may have misunderstood the
company’s filings. Certainly, however, Mr. Fiore’s good faith reliance on such contemporaneous advice refutes any
argument that the failure to file a Schedule 13D was intentional or an effort to mislead potential investors. Given the
nature of the 13(d) obligation, however, counsel already has indicated to the staff that Mr. Fiore is willing to discuss
resolution of the 13(d) matter on acceptable terms.
                                                           7
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
           Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 12 of 69



restaurant around, making it the highest grossing food court unit per square foot within his first

year of ownership. The business remained profitable, and Joe paid off the note in three years.

           Seeing the success of Joe’s first restaurant, shopping center and real estate developers

approached him to open additional restaurants. When he was 22, he opened a second food court

location at Herald Center in New York City. He named this location “Eat at Joe’s®” and

operated it as a 50’s style diner concept with a menu he developed himself. By the time Joe was

24, he opened and developed two additional Eat at Joe’s® restaurants. Recognizing that he could

not continue operating all the locations himself, he decided to franchise the Eat at Joe’s®

concept.16 Joe approached business professionals to learn how to establish limited partnerships

to expand Eat at Joe’s®, which ultimately resulted in a total of eight franchised locations. In

1993, Mr. Fiore also purchased a 50’s style drive-in restaurant in Putnam County, New York,

which he still owns and operates as the Red Rooster Drive-In.

           As Mr. Fiore began opening new Eat at Joe’s® locations, he realized that the cost of using

a general contractor to build out his stores was a costly addition to his initial capital outlay. To

reduce this expense, he taught himself the building trade and began acting as his own general

contractor. Another substantial cost he recognized was the large markup restaurant equipment

suppliers added to the wholesale price of the equipment necessary to outfit restaurants. To

reduce this expense, he started his own restaurant equipment and supply company.

           Seeing the quality of Mr. Fiore’s work, other entrepreneurs began asking him to build

their restaurants. Joe seized on the profit potential and acted as a general contractor, eventually

constructing and supplying approximately thirty locations. After years of work developing and

operating Eat at Joe’s®, Mr. Fiore decided to revamp the concept to focus on larger, sit-down



16
     The development of Eat at Joe’s is further described in the Wells submission submitted on behalf of SPYR, Inc.
                                                           8
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
           Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 13 of 69



restaurants. He began evaluating how to take Eat at Joe’s® public, which would allow him to

gain access to the capital markets. Again, he taught himself the process, and learned he could

purchase a publicly traded but non-operating company and take Eat at Joe’s® public by merging

it into such a company. His new public entity raised funds for a new series of restaurants under

the Eat at Joe’s® name. Through his hard work, Eat at Joe’s® grew to a peak of eleven locations.

B. Berkshire Helps Develop Emerging Small Cap Companies through Investments of
   Time, Energy, and Money

           From operating his own companies, Mr. Fiore understood how to build a business from

scratch, operate a business day-to-day, and raise capital through both private placements and

public offerings. Given this expertise, Mr. Fiore began receiving requests to work with emerging

companies that hoped to tap into his multi-faceted expertise. In 1996, he formed Berkshire, a

venture capital firm that focuses on applying the principles used to build his own companies—

assisting with concepts, daily operations, and financial matters such as raising funds.

           Mr. Fiore serves as Berkshire’s Chairman, President, and CEO. Berkshire typically

chooses to work with companies that specialize in areas in which its employees “have a unique

knowledge,” including the food industry, nutraceuticals (such as Plandai), biotech, and

alternative energy.17 The mission of Berkshire is to help grow companies through hands-on

consulting and investments, including helping them inform the public about their products,

technology, or services. In addition to advice about operations and brick and mortar-type

development, Berkshire’s business model involves making long-term investments in companies.

Berkshire’s relationship with a company typically lasts between three and five years, though

many last longer, during which time Berkshire helps the company achieve the objectives outlined

in its business plan. This commitment to helping develop companies, rather than merely turning


17
     Fiore Test. at 29:19-22, 35:6-25.
                                                  9
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
           Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 14 of 69



a quick profit, is evidenced through the funding mechanisms used: Berkshire typically puts its

own capital at risk either by taking an equity position or by debt funding. The goal is to lead

companies into a joint venture, an acquisition, or onto a more senior listed exchange.

C. Mr. Fiore and Berkshire’s Long History of Involvement with Plandai Demonstrate
   Their Commitment to Helping Plandai Succeed and Confidence in Its Prospects

           The relationship that led Mr. Fiore to Plandai began around 2003, when Mr. Fiore was

introduced to Plandai’s predecessor company (Diamond Ranch). Phil Serlin was a principal in

Diamond Ranch, a wholesale meat distribution company, and was also a customer of the Red

Rooster Drive-In. As their relationship developed, Mr. Fiore and Mr. Serlin worked together to

create custom-blended burgers for the Red Rooster and Eat at Joe’s. The burger they developed

was successful and later Mr. Fiore entered into an agreement with Mr. Serlin to sell the custom

burger to other Diamond Ranch customers under the “Eat at Joe’s” trademarked brand name.

           Berkshire began investing in Diamond Ranch the following year. In 2004, Mr. Fiore

helped take Diamond Ranch public. In subsequent years, Berkshire invested over $2.6 million in

Diamond Ranch’s operations and growth and helped it establish new supply routes, expand into

additional products, and collect its accounts receivable. Berkshire also helped Diamond Ranch

acquire two companies and integrate them into its operations. In return for these services,

Berkshire received Diamond Ranch shares.18

           1. Mr. Fiore Invests in Plandai After Diligently Researching its Technology

           Around 2010, a long-time business associate told Mr. Fiore about a company that was

trying to develop a “live” plant extraction technology that allowed for a greater amount of the

plant’s nutrients to be realized. In 2011, Mr. Fiore had an introductory call with Roger Duffield,

the CEO of Plandai, to learn about the company and its technology. Mr. Fiore learned that


18
     Eat at Joe’s also received shares as compensation for the use of its proprietary burger and consultant services.
                                                            10
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 15 of 69



Plandai’s goal was to create a more bio-available green tea extract, with greater absorption into

the bloodstream to accentuate green tea’s positive health effects. Mr. Duffield also introduced

Mr. Fiore to Plandai’s manufacturing plans and explained that Plandai had signed a long-term

lease (49 years with an option for 49 further years) for the Senteeko Tea Estate in South Africa.

       After speaking with Mr. Duffield, Mr. Fiore reviewed additional data about Plandai’s

technology and did research into green tea extracts. He also reviewed documentation regarding

the $13 million loan Plandai received from the South African Land Bank for use in rehabilitating

the green tea estate and developing a state-of-the-art manufacturing plant. Around this time,

Plandai also received verification of the bio-availability qualities of the extract from a South

African university. After his extensive due diligence, Mr. Fiore was satisfied that Plandai was a

company with valuable technology and plans to develop a useful and marketable product.

        2.     After Merging with Diamond Ranch, Plandai Emerges as a Public Company

       As Mr. Fiore was conducting his due diligence, Phil Serlin and Roger Duffield discussed

the possibility of a merger between Plandai and Diamond Ranch so they could work together to

develop natural, antibiotic-free, and steroid-free meat and poultry products. In the midst of these

discussions, in approximately July 2011, Diamond Ranch began experiencing issues with its

factor, meaning that its customers had less time to pay off their accounts receivable. Berkshire

attempted to help Diamond Ranch obtain a new factor or set up an alternative financing

mechanism, but its efforts were unsuccessful. Without operating capital, Diamond Ranch had

difficulty meeting its financial obligations and could not continue developing its products.

        Nevertheless, the companies continued with their planned merger—albeit in a different

form. Because they were no longer viable for a public company, the Diamond Ranch operations

were spun off as a private entity. Plandai was left as the surviving public company. As part of


                                                 11
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 16 of 69



resolving its outstanding obligations, Diamond Ranch gave Berkshire stock as repayment for its

previous loans. Following the merger, this stock became Plandai shares.

        Because he was supportive of Plandai’s technology, Mr. Fiore, through Berkshire, began

investing in Plandai. In 2012, Berkshire provided a line of credit, and throughout 2012 and 2013

it invested approximately $900,000 to help Plandai cover its operational expenses, including

building the South African factory. In December 2013, Plandai and Berkshire agreed to convert

the earlier $900,000 loan into five million shares of restricted stock, which Berkshire received on

February 19, 2014. Berkshire continued investing in Plandai, including a 2014 investment of

approximately $7 million to assist with the completion of the factory and preparations for

production of the green tea extract. Mr. Fiore also assisted Plandai in obtaining a factor, which

would allow Plandai to monetize its accounts receivable for future shipments, and introduced

Plandai to an institutional lender in an effort to obtain an additional line of credit for Plandai.19

D. Mr. Fiore Retained Publishers to Help Raise Awareness of Plandai’s Business

        In March 2013, Mr. Fiore and Roger Duffield discussed ways to increase market and

investor awareness of Plandai and its technology.20 As Mr. Fiore testified, he believed that

funding a market awareness campaign was “consistent with Berkshire’s mission statement of

fundamentally helping the company grow, and part of that fundamental growth is to . . . tell the

public what the products, technology, services, and in Plandai’s case, what the science was.”21

Additionally, Berkshire funding the market awareness campaign would allow Plandai to use its

funds to build production facilities and develop its technology. The goal of the campaign was to

expand “knowledge of the story of . . . the company’s products, services, and technology. . . .22


19
   Fiore Test. at 254:22-255:12, 256:21-257:5.
20
   Fiore Test. at 99:12-19.
21
   Fiore Test. at 101:19-102:3.
22
   Fiore Test. at 39:7-24
                                                  12
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 17 of 69



        Mr. Fiore was known in the small cap publishing community, and previously had dealt

with parties who conduct market awareness. Mr. Fiore explained that the purpose of a market

awareness campaign is to get a company’s message out to the market, which can have many

beneficial effects: “[m]any times when you advertise a company, more people hear about it.

They become interested in the products or services . . . . Joint ventures open up . . . .

Partnerships open up. . . . [T]here’s a multitude of benefits . . . .”23 Contrary to the staff’s

unsupported assertion, the primary goal of hiring publishers was not to increase the share price.

Rather, as a result of getting out a company’s story it “could get increased liquidity because more

people could find out about it. . . . But the initial goal is not [to increase share price].”24 For

several companies with which Berkshire has worked, the end result of the advertising was

obtaining a new distributor or becoming part of a joint venture.

E. Mr. Fiore Did Not Control the Content of the Articles

        Berkshire retained five individuals to coordinate the market awareness campaign. As

explained in the affidavits from Kenn Kerr, Rob Goldman, Matthew Chipman, Steve Sandifer,

and Alex Kon, each was retained, through their companies, to prepare or facilitate the

preparation of factually accurate articles that discussed Plandai and its technology. They

understood Berkshire’s goal “was to get the word out about [Plandai], generate interest in the

company, and potentially attract investors or an acquirer.” (Ex. B, Goldman Aff. ¶ 4).25

        Over the course of the market awareness campaign, Mr. Fiore worked with two types of

publishers: 1) writers he retained (Kenn Kerr, Rob Goldman, and Matt Chipman), often on

longer-term assignments, to write articles, profiles, and reports about Plandai and its technology


23
   Fiore Test. 39:1-6.
24
   Fiore Test. 39: 25-40:3 (emphasis supplied).
25
   See also Ex. A, Kerr Aff. ¶ 4 (“Mr. Fiore told me that he was looking for someone who could clearly and
concisely tell Plandai’s story.”)
                                                        13
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 18 of 69



for distribution through newswires or their own newsletters; and 2) independent newsletter

publishers engaged via publisher brokers (Steven Sandifer and Alex Kon) to write and distribute

articles based upon publicly available information. The newsletter publishers distributed their

truthful articles to their lists of double opt-in subscribers.

        1. The Writers Published Truthful, Independent Articles

        Kenn Kerr is a journalist and founder of Stock Market Media Group (“SMMG”), which

was engaged to “clearly and concisely tell Plandai’s story.” (Ex. A, Kerr Aff. ¶ 4). Mr. Kerr

knew that Mr. Fiore held Plandai shares and that he “may be trading stock.” (Id.). Before

publishing any materials, Mr. Kerr performed in-depth research and due diligence into Plandai,

including speaking to Mr. Duffield and others at Plandai to better “understand the [company’s]

technology” so he could “accurately report on it.” (Id. ¶ 5). Mr. Kerr’s research also included

“travel[ing] to South Africa, where Plandai was based, so that [he] could get a better

understanding of the facilities.” (Id.). After compiling his research, Mr. Kerr published a full

overview research report, providing a detailed description of the company and its technology,

and subsequently published a series of “information articles,” which focused on informing the

market about Plandai’s developments.

        Mr. Goldman is the founder and President of Goldman Small Cap Research, which

specializes in sponsored research and preparing investment newsletters. (Ex. B, Goldman Aff. ¶

2). After Mr. Goldman learned that Berkshire wanted to retain him, he too did his own due

diligence, including a review of Plandai’s SEC filings. He also did diligence on Berkshire, from

which he “learned that it was a shareholder of Plandai” (Id. ¶ 5), and that it “may or may not

have been buying or selling stock.” (Id. ¶ 7). He too was retained for a long-term assignment

writing articles that contained accurate information.


                                                   14
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 19 of 69



         Mr. Chipman was retained early in the market awareness campaign, in May 2013, to

provide a company profile on Plandai. (Ex. C, Chipman Aff. ¶ 4). Mr. Chipman’s company

published “The Green Baron Report,” a newsletter distributed to subscribers of a double opt-in

email list.26 Mr. Chipman began his research by gathering public materials on Plandai, including

SEC filings, company press releases, and information from Plandai’s website, which he used to

prepare a company profile. Mr. Chipman knew when he “put together this profile” that

“Berkshire and/or Mr. Fiore [were] Plandai shareholder[s],” and recalled that “Berkshire/Mr.

Fiore was a long-term shareholder [whose] ownership dated back to Plandai’s predecessor

company [Diamond Ranch].” (Id. ¶ 6). He also understood that parties who paid for his services

“were authorized to make trades in the stocks that . . . were advertised.” (Id. ¶ 10).

         Before distribution of these articles, Mr. Fiore asked Mr. Kerr and Mr. Goldman to have

their articles reviewed by Plandai management to ensure they were accurate. Consistent with his

“general practice,” Mr. Goldman would send “all materials to Plandai to review for factual

accuracy” before publication. (Ex. B ¶ 6). Similarly, aside from Mr. Fiore’s cursory review of

Mr. Kerr’s first publication (a Corporate Overview), he too worked directly with Plandai for fact-

checking, without Mr. Fiore “in the middle.”27 The writers retained sole control over the content

of their articles and did not seek or receive Mr. Fiore’s approval before publishing. Mr. Kerr

explains that “[e]very piece I wrote regarding Plandai was my own work,” and “no one tried to

influence the content of my articles.” (Ex. A ¶ 6).28




26
   A “double opt-in” email list requires that recipients have twice confirmed their desire to receive the publication.
Mr. Sandifer confirmed that the standard and preferred industry practice was for newsletter publishers hired through
a broker to require subscribers be “double opt-in” to access the newsletter’s full content. (Sandifer Aff. ¶ 5).
27
   Fiore Test. 46:20-47:5.
28
   See Ex. B, Goldman Aff. ¶ 8 (“I made it clear . . . that I would be the sole writer of any materials relating to
Plandai.”); Ex. C, Chipman Aff. ¶ 7 (“At no time did Joe Fiore or Berkshire give me any input regarding the content
of my publication.”)
                                                         15
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 20 of 69



         In virtually all cases, each writer included disclaimers in their articles or on their websites

that he had been compensated to write and the amount of compensation.29 Mr. Kerr explained

that the writers drafted the disclosures, and “Mr. Fiore did not determine the language [the

writers] used in [their] disclaimer[s].” (Ex. A ¶ 7).30 A typical disclaimer from Mr. Kerr comes

from the original Plandai company profile:

                  . . . Stock Market Media Group was compensated two-thousand
                  five hundred dollars for the research, writing, production, and
                  release of our Report on PLPL by a third-party via bank wire.
                  . . . third parties that might have compensated Stock Market Media
                  Group may hold free-trading shares of the company being
                  profiled and could very well be selling shares of the company’s
                  stock at the same time the profile is being disseminated to potential
                  investors. . . .31

The disclaimer used by Mr. Chipman on the company profile he prepared for Plandai similarly

identified the amount of compensation he received for the publication:

                  Evergreen Marketing, Inc. has received compensation of $3,000
                  for services that includes coverage of Plandai Biotechnology
                  (PLPL) as a ‘Trading Alert’32

Similarly, Mr. Goldman’s disclaimer identified that he had received $4,000 and directed readers

to his website, which provided similar information regarding receipt of compensation:

                  Goldman Small Cap Research is compensated by the subject
                  companies, related parties, or third parties for the Opportunity
                  Research reports found on this website. The Firm does not accept
                  any equity compensation, and all compensation is disclosed on
                  each report. 33



29
   Although it is difficult to perfectly reconstruct the disclaimers included on the publishers’ articles and websites, in
virtually all cases the publishers’ disclaimers included language stating that the publishers were compensated for
preparing the article and the amount of compensation received.
30
   See also Ex. B, Goldman Aff ¶ 7 (“Berkshire and Joe Fiore had no control over the language of my disclaimer.”);
Ex. C, Chipman Aff. ¶ 10 (“Neither Joe Fiore nor Berkshire had control over the language of our disclosure or
disclaimers.”)
31
   Disclaimer, Stock Market Media Group Company Profile, April 2014 (emphasis supplied).
32
   Disclaimer, Green Baron, April 29, 2013.
33
   Disclaimer, Goldman Small Cap Research, July 2013.
                                                           16
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 21 of 69



       Additionally, the writers were aware that Berkshire may sell shares during the market

awareness campaign. As Mr. Kerr explained, he understood that “most clients who paid for

promotional services were shareholders and thus likely to be buyers, sellers, or holders of the

stock,” and he “understood [the same] regarding Mr. Fiore and . . . Berkshire.” (Ex. A ¶ 7).

According to Mr. Goldman, “the fact that Berkshire was a Plandai shareholder who had paid

Goldman for its services, and may or may not have been buying or selling stock, did not

necessitate . . . [any] change [in] my standard disclaimer language.” (Ex. B ¶ 7).

           2. Mr. Fiore Hired Independent Publishers To Write Articles About Plandai

       Mr. Fiore also retained publisher brokers, who hired newsletter publishers to write and

distribute articles to their respective subscribers. Steve Sandifer (Cream Consulting Group) and

Alex Kon (007 Stock Chat) were “[paid] a fee to obtain independent newsletters to publish

information about the company.” (Ex. D, Sandifer Aff. ¶ 5). The chosen newsletter writer

would prepare and send articles about Plandai to his database of double “opt-in” email

subscribers. (Id.) This allowed Berkshire to circulate information about Plandai’s business and

technology to many subscribers who had shown interest in receiving such information.

       Mr. Sandifer and Mr. Kon also were aware that Mr. Fiore held shares. Mr. Kon

explained that “[w]hen [he] was hired by Berkshire, [he] understood that it and Joe Fiore were

shareholders . . . interested in getting Plandai’s message out to a broader audience.” (Ex. E, Kon

Aff. ¶ 4). The brokers further were aware that Mr. Fiore and Berkshire may be selling their

Plandai stock. As Mr. Sandifer describes, “it is commonly known that shareholders and

companies like Berkshire/Fiore, are likely to be engaging in the purchase and sale of their stock

in the companies for which they hire me to provide list brokerage services.” (Ex. D ¶ 4).




                                                17
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
           Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 22 of 69



           Mr. Fiore did not speak to the individual newsletter publishers. The broker coordinated

with the newsletter publisher, who wrote articles based on publicly available information.34 The

writers “authored their own content.” Mr. Fiore “never edited or reviewed.” (Ex. E, Kon Aff. ¶

6). Mr. Fiore periodically forwarded publicly available information, but did not expect that the

writers hired would publish articles based on that information.

           The publishers drafted their own disclaimers, indicating the amount they had been

compensated. “[E]very independent newsletter publisher [retained by the] list broker[s] ha[d]

their own disclaimer,” which was written by the newsletter publisher. (Ex. E, Kon Aff. ¶ 7).

Often, “[t]he only things that change [in the disclaimer] are the amount paid and who is paying,”

because typically, “[a publisher’s] disclaimer remains the same whether or not the paying third

party intends on selling stock.” (Id.). Although the disclaimers varied, they generally included

that the writer was compensated by a third party and the amount paid, in addition to other

information. One newsletter obtained through Steve Sandifer (Cream Consulting) stated:

                    . . . The Street Alert has received a total of $15,000 from a non
                    affiliate third party Lakegroup Media for distribution of PLPL
                    material. This compensation received should be viewed as a
                    definitive conflict of interest. The third party that might have
                    compensated TheStreetAlert.com may hold free-trading shares of
                    the company being profiled and could very well be selling shares
                    of the [company’s] stock at the same time the profile is being
                    disseminated to potential investors; this should be viewed as a
                    definite conflict of interest and as such, the reader should take this
                    into consideration.35

           At the request of counsel, Messrs. Kerr, Goldman, Chipman, Sandifer and Kon provided

affidavits explaining their understanding of Mr. Fiore’s shareholder status and potential trading,

and their independence as it related to content of the articles and the disclaimers. In a pre-Wells

meeting on February 17, 2017, counsel informed the staff that it had obtained statements from

34
     Fiore Test. 51:8-15 (writers would often “send out the most current news … the company had that was available”).
35
     Street Alert Disclaimer (emphasis supplied).
                                                          18
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 23 of 69



the writers that were inconsistent with the staff’s assertions that the publishers were unaware that

Mr. Fiore and/or Berkshire were shareholders who may sell shares during the market awareness

campaign.36 The staff did not ask to review them. Instead, the staff stated that it would not be

issuing a Wells Notice and would speak to counsel again prior to taking any such step.37

         On April 5, 2017, the staff contacted counsel and informed them that a Wells Notice

would be issued to Mr. Fiore and Berkshire, without any opportunity for further discussion.

Counsel again told the staff that he had sworn statements from the writers and asked if the staff

would review them prior to issuing a Wells. The staff declined, stating that the affidavits could

be sent but the Wells Notice was being issued immediately regardless.

F. Mr. Fiore Legitimately Bought and Sold Stock During the Market Awareness
   Campaign

         From April 2013 to April 2014, during the time of the market awareness campaign, Mr.

Fiore both bought and sold Plandai shares. He was a regular buyer of Plandai shares during

2013. At the start of the campaign, he both bought and sold stocks in five consecutive months,

from May 2013 through September 2013, ultimately purchasing over 1,285,000 shares of Plandai

stock during 2013. In July 2013 and December 2013, Mr. Fiore was a net buyer of stock. The

chart attached as Exhibit F tracks the amount that Mr. Fiore, Berkshire, and Eat at Joe’s bought

and sold in each month of 2013. He both bought and sold shares during the majority of 2013.

         The attached Exhibit G tracks weekly trading by Mr. Fiore, Berkshire, and Eat at Joe’s

with the average weekly price of Plandai shares. As demonstrated, Mr. Fiore’s trading activity

generally followed the market, with Mr. Fiore buying Plandai shares when prices were low and

36
   In a January 25, 2017 call, the staff said it was basing its case in part on Mr. Fiore’s testimony that he did not
discuss his share ownership with the publishers at the time he paid them, yet, after being informed during the pre-
Wells meeting that the publishers had provided affidavits on Mr. Fiore’s behalf, the staff now labels Mr. Fiore’s
same testimony as “irrelevant” because it no longer supports its theory.
37
   The attorney for the five individuals also informed the staff that his clients would be willing to testify about their
knowledge and communications with Mr. Fiore.
                                                           19
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 24 of 69



selling shares when prices rose. The fact that Mr. Fiore both bought and sold shares shows that

the staff’s position that Mr. Fiore intended to be a seller when hiring the article writers is

incorrect. Rather, it is consistent with Mr. Fiore’s testimony that he considered different

“criteria” when he decided whether he would sell shares, including “volume . . . and [whether]

the stock is fairly priced based on what [he] believe[s] the fundamentals of the company are.”38

G. 2014 Increase in Plandai Share Price is Replicated Throughout the Related Industry

        Early in 2013, Plandai began experimenting with applying its extract technology to create

a cannabis extract that was non-psychoactive without losing the medicinal benefits of the plant.

In October 2013, Plandai publicly announced the previous formation of its subsidiary, Cannabis

Biosciences, Inc., “for the purpose of developing and testing a new Phytofare botanical extract

derived from cannabis.”39 By January 2014, Plandai was listed on the “Cannabis Index,” an

independent list published by Mentor Capital that chooses and tracks companies related to the

marijuana industry. (See Ex. H, a copy of the January 26, 2014 Cannabis Index).

        During the first quarter of 2014, many, if not all, of the marijuana-related stocks on that

index, including Plandai, were part of an industry-wide boom that caused exponential gains in

the trading price and volume of cannabis-related stocks. The volume and price spikes appeared

to track the market’s response to unpredictable contemporary developments. In particular, the

states of Washington and Colorado’s legalization of marijuana took effect around January 2014

and, shortly thereafter, Attorney General Holder announced regulations relaxing banking

restrictions on state-sanctioned marijuana businesses.40 The January 27, 2014 issue of The New

Yorker further fueled the run up as it quoted then-President Obama as stating that marijuana was

38
   Fiore Test. 152:17-23.
39
   Press Release from Plandai Biotechnology, Inc., Plandai Biotechnoloy, Inc. to Enter Medical Marijuana Field
with Phyto Cannabinoid Extract, Oct. 30, 2013.
40
   Josh Gerstein, Holder: Feds to set rules for banks and pot money, Politico, Jan. 23, 2014, available at
http://www.politico.com/blogs/under-the-radar/2014/01/holder-feds-to-set-rules-for-banks-and-pot-money-181777.
                                                      20
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
          Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 25 of 69



“[not] more dangerous than alcohol.”41 Shortly following this article, on January 31, 2014 and

February 3, 2014, Plandai experienced its highest ever volume trading days (9,117,900 and

10,609,100 shares, respectively). On the day after the Holder announcement, Plandai trading

volume increased ten-fold and remained high through the end of March 2014. Similarly, during

the last week of January, Plandai’s share price rose from $.62 to $2.41/share, and stayed above

$1/share until March 31, 2014. At no point during the nine previous months of the market

awareness campaign had Plandai’s share price ever risen above $1/share.

           Although the cause of these spikes theoretically could be debated, the fact that virtually

identical price and volume spikes existed for other stocks on the Cannabis Index cannot be. (See

Ex. J). After the price of Plandai and other cannabis-related stocks began to increase, short

sellers apparently were forced to enter the market quickly to cover their short positions, creating

further demand for shares and a concomitant increase in price.

           The attached Exhibit I graphically shows the trading history of six stocks listed on the

cannabis indices, including Plandai. The stocks on Exhibit I purposefully have not been labeled.

These anonymized charts demonstrate that in February 2014, each experienced a dramatic spike

in price and volume. Exhibit J includes the same charts, now labeled. Absent this identification,

the trading patterns are so similar that it would be impossible to identify Plandai’s trading from

the five others. Notably, the majority of Mr. Fiore’s market sales of Plandai occur in this period.

Mr. Fiore sold 7,908,379 shares of Plandai during the first quarter of 2014, versus the net

1,725,599 he sold during the last three quarters of 2013.




41
     David Remnick, Going the Distance: On and off the road with Barack Obama, New Yorker, Jan. 27, 2014.
                                                       21
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 26 of 69



H. The Staff’s Position

       In a January 25, 2017 pre-Wells call, the staff asserted that Mr. Fiore’s payments to the

publishers to write articles about Plandai constituted an illegal scalping scheme because he

supposedly failed to disclose his status as a shareholder and his intent to sell shares during the

promotional period. The staff further stated that its theory against Mr. Fiore relied upon Mr.

Fiore’s testimony that at the time he paid article writers for their services he did not discuss with

them that he owned Plandai stock or intended to sell. Despite the staff’s reliance on Mr. Fiore’s

testimony on that point, the staff indicated that its evidence of Mr. Fiore’s intent to sell was

based solely on the fact that Mr. Fiore did sell stock during the period. The staff’s position

ignores unrefuted aspects of Mr. Fiore’s testimony about his intent, the factors that went into his

trading decisions, and the purpose of the market awareness campaign. It also disregards the

publishers’ sworn statements, and existing law, which imposes no duty to disclose the

information the staff postulates should be part of the regulatory or legal framework.

       The staff also indicated it was investigating whether to charge Mr. Fiore with violations

of Section 13(d). At trial, we anticipate that the facts will show any failure to file a Schedule

13D was not done for the purpose of misleading investors, but instead was based upon legal

advice received that because Plandai’s stock was not registered under Section 12(g), the 5%

reporting threshold did not apply.

       In a follow-up April 5, 2017 call, when questioned about undeniable knowledge on the

part of the publishers, the staff claimed that the language in the publishers’ disclosures stating

that Berkshire “may” sell shares was not sufficient because Mr. Fiore supposedly “knew” he

would be selling stock, a proposition for which the staff cited S.E.C. v. Recycle Tech, Inc., No.

12-21656, 2013 WL 12063952 (S.D. Fla. 26, 2013). The staff further explained its belief that


                                                 22
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 27 of 69



Mr. Fiore was responsible for the publisher’s disclosures because he paid for the publications.

Although counsel reiterated that the five publishers were available to speak and had given

affidavits, the staff declined to review the statements. The staff indicated that its unprecedented

and legally unsupportable position was that Mr. Fiore had an obligation to have specific, clear

conversations with the publishers stating that he held Plandai shares and that he (allegedly)

intended to sell during the period.

       In a final April 26, 2017 conversation, when asked to whom the staff believes Mr. Fiore

failed to disclose his shareholder status and supposed intent to sell, the staff switched positions,

stating that its previous position that Mr. Fiore failed to inform the publishers was “irrelevant”

and that Mr. Fiore supposedly failed to inform the recipients of the publications of his

shareholder status and intent to sell. This position conflicts with the staff’s prior statements in

the January 25, 2017 and April 5, 2017 conversations, where it represented that Mr. Fiore should

have told this information to the publishers. The staff also failed to identify any facts that

suggest that market participants were misled into believing that the party that paid for the

publication would not be selling shares. When asked for the staff’s basis for its belief that Mr.

Fiore intended to sell Plandai shares during the promotional period, the staff again referenced the

fact that Mr. Fiore actually sold shares during the period. The staff further indicated that they

measured Mr. Fiore’s intent to sell each time he paid the publishers, meaning each payment

captured a new “day one” where Mr. Fiore intended to sell. Again, when asked, the staff failed

to identify any statutory or regulatory basis for Mr. Fiore’s obligation to fashion what the staff

believed would have been an appropriate disclosure or any factual support for its determination

of Mr. Fiore’s intent at any point in time other than the fact that he did sell shares at various




                                                  23
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 28 of 69



times. During the final call, the staff also confirmed that it did not assert nor base its theory on

any substantive misrepresentations in the publications paid for by Berkshire.

         Finally, on the issue of disgorgement, the staff stated that it seeks disgorgement of all

profits received from the purchase or sale of shares of Plandai between April 2013 and April

2014. The staff asserted that such disgorgement was required regardless of whether the stock

price increased due to the publications as opposed to some other reason, including the market-

wide increase caused by the cannabis-related news, with which Mr. Fiore had no involvement.

This view of disgorgement simply is not the law.

                                                  DISCUSSION

              BECAUSE THE PUBLISHERS KNEW MR. FIORE HELD
         AND MAY TRADE PLANDAI SHARES AND BECAUSE MR. FIORE
     HAD NO OBLIGATION TO ENSURE THAT THE INDEPENDENT PUBLISHERS
      INCLUDED ADDITIONAL INFORMATION IN THEIR ALREADY ROBUST
      DISCLAIMERS, A “SCALPING” ACTION SHOULD NOT BE AUTHORIZED

         The staff has acknowledged that this is not a case where the articles financed by

Berkshire contain misstatements about Plandai’s operations. Instead, the staff has set a moving

target as to whom Mr. Fiore was obligated to inform of his shareholder status or his supposed

intent to sell. Purporting to rely on the general anti-fraud provisions, the staff essentially

attempts to add a new category, “shareholders,” to those obligated to make disclosures under

Section 17(b). By its text, Section 17(b) imposes an obligation only on the publisher, not the

payer.42 Imposing liability on a party who did not make or control the disclaimers at issue

creates a new regulation or interpretation of the law, and should be rejected.



42
   Section 17(b) provides: “It shall be unlawful for any person, by the use of any means or instruments of
transportation or communication in interstate commerce or by the use of the mails, to publish, give publicity to, or
circulate any notice, circular, advertisement, newspaper, article, letter, investment service, or communication which,
though not purporting to offer a security for sale, describes such security for a consideration received or to be
received, directly or indirectly, from an issuer, underwriter, or dealer, without fully disclosing the receipt, whether
past or prospective, of such consideration and the amount thereof.” 15 U.S.C. § 77(q) (emphasis supplied).
                                                          24
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 29 of 69



A. Hiring Publishers to Generate Market Awareness is Appropriate and Legal

        Market awareness programs, like that financed by Berkshire, are vital to start-up and

small cap companies with products and services that can benefit from public awareness and

access to capital markets. Emerging companies such as Plandai rightfully are encouraged to “get

out the facts.” (See Final Report of the Advisory Committee on Small Public Companies to the

U.S. Securities and Exchange Commission). Here, Mr. Fiore required that all articles “get out

the facts” accurately.43 The publishers understood accuracy was their obligation.44

        “[N]othing in the securities laws bars the issuer of a regulated security from paying an

analyst for a stock recommendation.” In re Galectin Therapeutics Inc., Sec. Litig., 157 F. Supp.

3d 1230, 1238 (N.D. Ga. 2015), aff'd 843 F.3d 1257 (11th Cir. 2016). As the Court explained in

Garvey v. Arkoosh, 354 F. Supp. 2d 73, 83 (D. Mass. 2005), “the approach taken by the

securities laws—in practical recognition of the fact that most market research is performed by

analysts who are paid by brokerage firms, investment banks, and other marketers of securities—

is to require disclosure of the fact that the analyst has been paid.” Indeed, in 1998, William

Walker, the SEC’s Director of Enforcement stated: “There is nothing illegal about companies

paying fees to touters. The law requires the touters have to disclose . . . The laws do not cover

the companies themselves who make the payments.”45

        The S.E.C. Advisory Committee has recognized the importance of providing the market

with research about “small cap” companies. The Committee, comprised of CEOs, venture

capitalists, academics, and attorneys knowledgeable about the “small cap” market,46 detailed

how small cap companies typically receive little or no research coverage, which can lead to a

43
   Fiore Test. 101:4-11.
44
   See Ex. A, Kerr Aff. ¶ 6; Ex. B, Goldman Aff. ¶ 6.
45
   Statement of William Walker, available at http://www.techlawjournal.com/seclaw/81029.htm.
46
   See Press Release, SEC Chairman Donaldson Announces Members of Advisory Committee on Smaller Public
Companies, Mar. 7, 2005, available at https://www.sec.gov/news/press/2005-30.htm.
                                                   25
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
          Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 30 of 69



reduced market capitalization and higher financing costs. The report recommended that the

S.E.C. “address the need for more independent research for smaller public companies” by

“[m]aintain[ing] policies that allow company-sponsored research to occur,” as long as the

researcher discloses the “nature of the relationship with the company being covered.” While the

report concluded that this recommendation was mostly a “continuation of existing [S.E.C.]

policies,” it was included to highlight the challenges facing small cap companies and to

encourage the Commission to find “new ways to promote analyst coverage” for them.47

           Hiring writers to publish information about a stock often serves an important role in a

company’s development. Consistent with the Advisory Committee’s findings, Mr. Fiore

understood that a company can receive a multitude of benefits from a market awareness

campaign.48 Additionally, as Kenn Kerr explains, researching and publicizing information can

“help companies do a better job of informing the public of their story so that investors [can]

make a more informed decision . . . .” (Ex. A ¶ 2). In short, engaging in a market awareness

campaign, as Mr. Fiore did here, is an appropriate way to broaden a company’s shareholder base,

obtain new funding sources, and position a company for other growth opportunities.

B. No Material Omission Occurred in Mr. Fiore’s Disclosures to the Publishers Because
   They Knew that Mr. Fiore was a Shareholder and that He Might Sell Shares

           Although its factual theories have changed, the staff purports to base its proposed action

on the general antifraud provisions. To prevail on its claims of purported violation of Section

17(a) and/or Rule 10b-5, the staff must prove: (i) material misrepresentations or materially

misleading omissions; (ii) in connection with the purchase or sale of securities; and (iii) that Mr.

Fiore made the misrepresentations with scienter, in the case of Rule 10b-5(b) and Section


47
     Advisory Committee Report at 74.
48
     Fiore Test. 184:1-20.


                                                   26
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
           Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 31 of 69



17(a)(1), or negligence, in the case of Sections 17(a)(2) and (3). See S.E.C. v. Huff, 758 F. Supp.

2d 1288, 1342 (S.D. Fla. 2010). An omission is only material if it “would have been viewed by

the reasonable investor as having significantly altered the ‘total mix’ of information made

available.” Basic Inc. v. Levinson, 485 U.S. 224, 231-32 (1988).

           The staff initially articulated the theory that Mr. Fiore committed an actionable omission

because he supposedly failed to disclose at the time he paid each publisher that he was a

shareholder and supposedly intended to sell shares. In more recent calls, the staff has backed

away from this theory, describing Mr. Fiore’s disclosures to the publishers as “irrelevant.” If the

former position remains the staff’s view, it is correct that no liability can arise from such a

purported omission because the material facts were known to each publisher.

           Each publisher retained by Berkshire had actual knowledge that Mr. Fiore and Berkshire

were shareholders.49 An omission cannot be material if it already is known to the relevant

parties. See In re GPC Biotech AG Sec. Litig., No. 07 CIV. 06728 (DC), 2009 WL 5125130, at

*6 (S.D.N.Y. Dec. 29, 2009) (withheld information could not form material omission because

parties would have known that information). Similarly, although no factual basis exists to

support the staff’s contention that Mr. Fiore had an intent to sell Plandai shares when he paid the

publishers, even if he had such intent, the publishers were aware that Mr. Fiore was likely to sell

shares during the market awareness campaign.50 Because the publishers knew that Berkshire and

Mr. Fiore were shareholders and likely to trade shares, any supposed omission was not material.

C. Mr. Fiore Had No Duty to Disclose His Holdings or Intent to Sell (If He Even Had Such
   Intent, Which He Did Not) to The Public

           The staff’s most recent theory is that Mr. Fiore was required to ensure that the publishers

included disclosures to the market stating that he and Berkshire were shareholders who intended

49
     Ex. A, Kerr Aff ¶ 4; Ex. B, Goldman Aff ¶ 5; Ex. C, Chipman Aff ¶ 6; Ex. D, Sandifer Aff ¶ 4; Ex. E, Kon Aff ¶ 4.
50
     See, e.g., Ex. C, Chipman Aff. ¶ 10.
                                                          27
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 32 of 69



to sell shares. The staff’s approach attempts to create a unique disclosure requirement where

none exists under the current securities laws and where no contrary impression was conveyed.

           1. Congress Imposed the Obligation for Disclaimer on the Publisher

       Section 17(b) of the Securities Act places the duty to include a disclaimer on the

newsletter publisher, not the purchaser of its services. Section 17(b) states that it “shall be

unlawful . . . to publish . . . any . . . communication which, though not purporting to offer a

security for sale, describes such security for a consideration received or to be received, directly

or indirectly, from an issuer, underwriter, or dealer, without fully disclosing the receipt, whether

past or prospective, of such consideration and the amount thereof.” 15 U.S.C. § 77(q) (emphasis

supplied). “As the plain language of Section 17(b) makes clear, the burden to disclose rests on

the person who publishes the analyst's report,” not “on the [party, i.e. Berkshire/Mr. Fiore] who

has paid for the puffery.” Garvey, 354 F. Supp. 2d at 83; see also In re Galectin, 843 F.3d at

1263 (“the duty to disclose payments for promotional articles is on the author who receives the

payment.”) Section 17(b) requires a publisher to disclose two facts: (1) that he has been paid,

and (2) how much he has been paid. S.E.C. v. Gorsek, 222 F. Supp. 2d 1099, 1106 (C.D. Ill.

2001). Indeed, the purpose of Section 17(b) is solely to protect the public from publications that

“purport to give an unbiased opinion but which [contain] opinions [that] in reality are bought and

paid for.” U.S. v. Amick, 439 F.2d 351, 365 (7th Cir. 1971). Such confusion did not occur here.

       Section 17(b) conspicuously omits any duty or obligation on shareholders, like Mr. Fiore,

or even on a publisher who is compensated by a shareholder. Indeed, because Mr. Fiore (a

shareholder in Plandai) was not an “issuer, underwriter, or dealer,” the publishers arguably had

no disclosure obligation and exceeded their statutory obligation when they disclosed that they

were paid by a third party. In essence, the staff attempts to create a separate 17(b) requirement


                                                 28
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 33 of 69



that would extend to those who are not publishers and in circumstances when the payment comes

from an entity that is not an “issuer, underwriter, or dealer.” The staff’s overreach is outside the

Congressionally-imposed bounds of Section 17(b).

           2. Mr. Fiore Had No Disclosure Obligation Insofar as Any Lack of Disclosure
              of His Shareholder Status or Supposed Intent to Sell was Not Misleading.

       The essence of the “scalping” cases cited by the staff in pre-Wells discussions is the

failure to disclose that the writer was not disinterested. Here, no such failure occurred. The

writers knew they were paid by Mr. Fiore and/or Berkshire and that they were Plandai

shareholders. The publishers’ disclaimers also reflected that they were not disinterested but

rather that the articles were written in return for compensation.

       Once it learned that all publishers were aware of Mr. Fiore’s status, the staff changed

course and postulated that Mr. Fiore supposedly wrongfully failed to disclose to the public that

he was a shareholder who intended to sell his shares. Section 10(b), Rule 10b-5, and Section

17(a) require that when an individual “speaks,” he must disclose all information necessary to

make his statement(s) not materially misleading. S.E.C. v. Gane, No. 03-61553-CIV-SEITZ,

2005 WL 90154 (S.D. Fla. Jan. 4, 2005). An omission is only material if it “would have been

viewed by the reasonable investor as having significantly altered the ‘total mix’ of information

made available.” Basic Inc., 485 U.S. at 231-32.

       Although a person can acquire a duty to disclose shareholder status if the failure to do so

would mislead, such a duty arises when, unlike here, the speaker gave a contrary impression.

For example, in S.E.C. v. Park, 99 F. Supp. 2d 889 (N.D. Ill. 2000), the shareholder/publisher ran

a website, email newsletter, and chat room where he shared stock picks. The S.E.C. alleged that

Park actively made false and misleading statements to his readers by stating that he was buying a

stock when in fact he was selling it, and additionally failed to disclose that he was compensated

                                                 29
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 34 of 69



for the articles. The Park court found that the publisher/shareholder had a duty to disclose his

position and intent to sell because he had a duty not to mislead his subscribers. Id. at 892.

Additionally, no doubt existed that Park intended to sell shares, as he had placed limit orders

before publishing his columns. Id. Unlike the situation in Park, even the staff agrees that the

publishers hired by Mr. Fiore made no such material misrepresentations about Berkshire’s intent.

Certainly, no contrary statement is claimed to have been made by Mr. Fiore.

       A duty to disclose also arguably may arise when the failure to speak is itself materially

misleading. For example, in Zweig v. Hearst Corp., 594 F.2d 1261, 1268 (9th Cir. 1979), the

defendant, another publisher/shareholder, was a supposedly independent newspaper columnist at

the L.A. Herald-Examiner who regularly wrote flattering articles about companies in which he

held shares, knowing that his articles would increase the share price, but failed to include

information reflecting his share ownership or his intent to sell his shares. The Zweig court

determined that the writer’s lack of objectivity was material because his readers remained

unaware of the writer’s financial incentive, and therefore determined that the writer had a duty to

disclose the investments (his financial incentive) to his readers to avoid a conflict of interest. Id.

The staff cites no authority to extend the duty to disclose a conflict to a party who is not

speaking, such as Mr. Fiore. Additionally, here, the publications financed by Mr. Fiore included

significantly more information than was disclosed in Zweig, including in virtually all the

publications that they had been paid to prepare the publications, and set forth the amount of

compensation received. In Zweig, of course, the supposedly independent newspaper columnist

not only failed to reveal the author’s investments but included no disclaimer whatsoever.

       In other words, where the party’s silence is not itself misleading, no disclosure obligation

arises. The failure to disclose certain facts “is actionable only to the extent that the absence of


                                                  30
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 35 of 69



those facts would, under the circumstances, render another reported statement misleading . . . .”

In re Galectin, 843 F.3d at 1275-76 (finding silence was not misleading when it “did not render

the true facts in [the company’s] reports misleading.”) Here, Mr. Fiore and the publishers did

not take any actions that would lead an observer to think Mr. Fiore was not selling shares, and

the staff does not assert otherwise. Accordingly, Mr. Fiore’s supposed lack of disclosure did not

serve to mislead the market.

           3. Mr. Fiore Did Not Control the Content of the Publishers’ Articles and
              Therefore Had No Duty to Oversee Their Disclaimers.

       Inherent in the staff’s theory is the assertion that Mr. Fiore was responsible for

overseeing the content of the publishers’ disclaimers because he paid for the market awareness

campaign. Established law does not support this view. When a payer maintains tight control

over the publication, it may be held liable for the publisher’s misstatements. See In re Galena

Biopharma, Inc. Sec. Litig,, 117 F. Supp. 3d 1145 (D. Or. 2015) (company maintained tight

control, including approval of every article). When, as here, the party did not make the

statements, and did not write or edit the publications, he cannot be held liable for the speaking

party’s publications. See Cortina, 2016 WL 7480415, at *4 (distinguishing Galena where

defendants had not “personally reviewed, edited, and approved the [publications].”).

       The degree of control exerted over the statements and related activity is the crucial

touchstone. Illustrative by its significant distinctions from the facts here is S.E.C. v. Strebinger,

114 F. Supp. 3d 1321, 1325 (N.D. Ga. 2015), relied upon by the staff. The facts set out in the

Complaint in Strebinger differ significantly from Mr. Fiore’s legitimate activity.

       The Strebinger defendants and their undisclosed nominees acquired (and later

manipulated) virtually all the shares in a worthless shell company, Americas Energy Company-

AECo (“Americas”), through the use of “obscured offshore accounts” in order to conceal their

                                                  31
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 36 of 69



trading.51 Immediately thereafter, the Strebinger defendants coordinated a massive $3.5 million

campaign to promote Americas stock through blast emails and direct mailings of stock

promotion reports written by third parties.52 The Strebinger defendants controlled every aspect

of this campaign: the defendants hired ghost writers to principally draft reports, provided the

ghost writers with outrageously false research, directed the initial drafts to be falsely represented

and distributed as supposedly-independent research by other publishers with stock newsletters,

and decided when the reports were final and how and when they were distributed.53 Indeed, the

Strebinger defendants directed that reports be prepared pursuant to an agreement giving them

final editing and sign-off authority, which they used to draft portions of the email blasts.54

        The stock promotion reports and accompanying emails were replete with substantial lies

about the company’s assets and false financial information that the Strebinger defendants caused

to be incorporated, including, most egregiously, Strebinger’s insistence that the company’s assets

(which were none) should be stated as $20 billion to “bring[] into account the potential of the

350m ton property” which, according to Strebinger, translated into “20 billion dollars worth of

coal.”55 The Strebinger defendants further caused the reports to contain false current pricing

information, a fictitious opening stock price, false projections of escalating stock prices based on

projected operations for an incorrect operating company, false identification of the operating

company leading investors to review the incorrect company’s financials instead of those of the

worthless shell, and the omission of the alleged valuation formula, with one report using the




51
   Compl. ¶ 28, 39, Dkt. 1, S.E.C. v. Strebinger, No. 1:14-cv-03533 (N.D. Ga. Nov. 13, 2014), hereinafter,
“Strebinger Compl.”).
52
   Strebinger Compl. ¶ 36.
53
   Strebinger Compl. ¶¶ 78, 85, 79, 102, 128, 129.
54
   Strebinger Compl. ¶¶ 102, 105.
55
   Strebinger Compl. ¶ 108.
                                                        32
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 37 of 69



other as supposedly “independent” confirmation of its valuation.56 Even the reports’ disclaimers

incorrectly identified the party funding the reports.57 The false, ghost-written reports, distributed

as supposedly-independent research by two publishers with stock newsletters, included

statements urging the readers immediately to buy shares in the public company while the

Strebinger defendants manipulated trades through “obscured offshore accounts” to reach the

fictitious predetermined $1/share opening price they caused to be included in the phony reports.58

         Additionally, the Strebinger defendants’ intent to sell was clear from their scheme to use

“obscured offshore accounts” to conceal their trading.59 Shortly before the start of the marketing

campaign, the defendants used the offshore accounts to fraudulently “walk up” or manipulate the

price of the stock by using small, incremental trades to increase volume and price to “build

momentum for the upcoming promotion.”60 Furthermore, the defendants regularly received

charts showing stock price movements before and after the email blasts, evidencing the sole

purpose of the marketing campaign: to inflate stock price before they sold.61

         The Strebinger court found the above allegations that the promotions failed to fully

disclose the shareholders’ status and intent to sell were sufficient to survive a motion to dismiss

because, although publishers distributed the reports, the Strebinger defendants retained

substantial control of the reports by both “direct[ing] the initial draft” and “determin[ing] when

the contents . . . were final.”62 Strebinger, 114 F. Supp. 3d at 1325. The Strebinger defendants,


56
   Strebinger Compl. ¶¶ 83, 85, 99, 101, 114, 128.
57
   Strebinger Compl. ¶ 132.
58
   Strebinger Compl. ¶ 91.
59
   Strebinger Compl. ¶ 39.
60
   Strebinger Compl. ¶ 102.
61
   Strebinger Compl. ¶¶ 21, 39, 143-155.
62
   This requirement that the party paying for the statements must retain some control is consistent with the
requirements in the context of Section 10b-5(b) that the “maker” of the statement is the party that retains control.
See, e.g., In re Galectin, 843 F.3d at 1271-72 (determining that without allegations the defendant had “ultimate
authority over the statement, including its content . . .” to “control” the publishers’ statements, the fact that the
company paid for the publishers’ articles was “not sufficient to support a claim under Rule 10b-5(b).”)
                                                           33
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 38 of 69



unlike Mr. Fiore, maintained tight control over both their surreptitious trading practices and

promotional campaign, and through this control caused the promotional materials to contain

“false or otherwise misleading statements.” Strebinger, 114 F. Supp. 3d at 1329.

         Berkshire and Mr. Fiore’s actions do not approach the misconduct alleged in Strebinger

and are distinguishable on multiple grounds:
                 Each publisher/writer unequivocally confirms Mr. Fiore’s testimony that he did
                  not have control over the content of their publications; the Strebinger defendants
                  directed the initial content for email newsletters and retained authority to approve
                  the final publications.63
                 Mr. Fiore engaged publishers who independently researched and published their
                  own materials, examined the company’s data and technology, and traveled to
                  Plandai’s South African facilities; in Strebinger, the writers “did not actually
                  perform the purportedly independent research.”64
                 The staff confirmed that it does not allege that the Plandai-related publications
                  contained any substantive misstatements; in Strebinger, the SEC alleged that the
                  publications contained multiple substantive misstatements, including $20 billion
                  of imaginary assets, and reference to another company’s projections.
                 Mr. Fiore transacted legitimately on the open market; the Strebinger defendants
                  manipulated stock prices using nominees and concealed offshore accounts.
                 Mr. Fiore had been a long-term investor in Plandai and its successor company for
                  nine years before the start of the market awareness campaign, and Mr. Fiore
                  bought Plandai stock during the marketing campaign; the Strebinger defendants
                  surreptitiously acquired shares in the company a few months before initiating a
                  market awareness campaign, after which they did not purchase any market stock
                  other than as part of an orchestrated stock manipulation.
                 Here, the staff does not allege that the disclaimers made affirmative false
                  statements, but rather that the disclosures were incomplete; in Strebinger, the
                  publications’ disclaimers included numerous incorrect statements.
         The writers engaged by Berkshire also uniformly affirmed that they controlled their own

disclaimers.65 Unlike recent cases brought by the Commission alleging that the purchaser


63
   See, e.g., Ex. A, Kerr Aff. ¶ 6; Ex. B, Goldman Aff. ¶ 8; Ex. C, Chipman Aff. ¶ 7; Ex. D, Sandifer Aff. ¶ 6, Ex. E,
Kon Aff. ¶ 6.
64
   Strebinger Compl.¶ 116.
65
   As Mr. Chipman explained, “[n]either Joe Fiore nor Berkshire had control over the language of our disclosure or
disclaimers.” (Ex. C ¶ 10). See also Ex. A, Kerr Aff. ¶ 7 (“Mr. Fiore did not determine the language I used in my
disclaimer.”); Ex. B, Goldman Aff. ¶ 7 (“Berkshire and Joe Fiore had no control over the language of my
disclaimer.”); Ex. D, Sandifer Aff. ¶ 7; Ex. E, Kon Aff. ¶ 7.
                                                         34
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 39 of 69



attempted to manipulate the publisher’s disclosures, no such conduct occurred or is alleged

here.66 Here, the publications indicated to the reader that the writer had been compensated, and

nearly all of the publishers’ disclaimers essentially met the strict requirements of Section 17(b).67

No basis exists to find that Mr. Fiore separately should have controlled the publishers’

disclaimers, even though he did not control any other aspects of the writers’ publications.

             4. Disclaimers Stating that Mr. Fiore “May” Sell Shares Accurately Reflected
                Mr. Fiore’s Uncertain Intent.

         Even if the staff is correct that Mr. Fiore was required to oversee the publishers’

disclaimers, the majority of the disclaimers68 stating that the party paying for the publication

“may” sell shares accurately reflected Mr. Fiore’s intent.69 Disclaimers stating that a party

“may” sell shares are appropriate when, as here, the party harbors an uncertain intent. See

Wilson v. Merrill Lynch & Co., Inc., 671 F.3d 120, 129 (2d Cir. 2011). A “critical distinction

[exists] between disclosing the risk a future event might occur and disclosing actual knowledge

the event will occur.” Id. at 130 (internal quotations omitted).

         Here, in the nine relevant months leading up to the first quarter of 2014, Mr. Fiore’s state

of mind demonstrably is as he explained: he made a decision to buy or sell shares based on

market conditions.70 When prices were low he bought. (See Ex. G.) When liquidity and prices

were high he sold. (Id.) In some months he was a net buyer and in others a net seller. (Ex. F).

66
   See Complaint, S.E.C. v. Lidingo Hldgs, et al., No. 17-2540 (S.D.N.Y. Apr. 10, 2017) (alleging that purchaser
directed publishers not to indicate that the publication was a paid promotion).
67
   Despite the difficultly in recreating the content of every disclaimer due to the passage of time and to the lack of
access to previously available web-based information, based on our review of the disclaimers in the documents
available to us, we estimate that at least 97% of the publications included a disclaimer stating both that the publisher
was compensated and the amount paid.
68
   Although a majority of the disclaimers included language that the third party compensating the writer “may” sell
shares, to the extent it was not included in every publisher’s disclaimers, is irrelevant. The staff cites no authority
requiring that a shareholder should be held liable for the publisher’s failure to include disclaimer language that is not
required by, or even discussed, in the text of Section 17(b).
69
   See, e.g., Stock Market Media Group Disclaimer, April 2013 (stating that the third party who paid for the
publication “may hold free-trading shares . . . and could very well be selling shares of the company’s stock at the
same time the profile is being disseminated”).
70
   Fiore Test. 152:17:23.
                                                           35
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 40 of 69



In late January through March of 2014, however, the unpredictable news and market reaction to

a segment of the industry propelled increased prices and liquidity. Again, consistent with his

logical testimony, Mr. Fiore sold into the market rise, which he did not create.

       The recent case of S.E.C. v. Thompson is instructive. No. 14-cv-9126 (KBF), 2017 WL

874973 (S.D.N.Y. Mar. 2, 2017). The court examined whether a publisher’s statements that he

“may” sell a stock were materially misleading. In reviewing the pleadings on a motion to

dismiss, the Thompson court examined the Second Circuit’s Wilson decision, which found a

bank’s disclosure that it “may routinely place bids” was not incomplete or misleading because it

was not alleged to have always placed such bids. As the Thompson court found, however, the

complaint’s allegations that the defendant “intended to always sell his shares” did not reflect

uncertain intent, and thus held that the government stated a claim for a violation. See id. at *15.

       Disclosing that a party “may” sell shares is appropriate, however, as here, when the party

has uncertain intent. Mr. Fiore was not certain to be a seller, as evidenced by the fact that he

bought shares in half the months where Berkshire purchased Plandai publications, and bought

more shares than he sold in two months.

       Because the Wilson case does not support the staff’s view, the staff attempts to rely upon

S.E.C. v. Recycle Tech, No. 12-21656, 2013 WL 12063952 (S.D. Fla. Sept. 26, 2013). In

Recycle Tech, the SEC alleged that publishers’ inclusion of “may” sell in the disclaimer language

was a material misstatement because it “failed to disclose that [the publishers] were definitively

selling . . . shares immediately after issuing the newsletter promoting the stock.” Id. at *5. The

facts surrounding the promotional campaign and the defendants’ trades set out in the Complaint

in Recycle Tech, however, differ significantly from the legitimate activity here.




                                                 36
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
        Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 41 of 69



        First, the Recycle Tech defendants’ promotional campaign was based on and included

outrageously false information. Although the company actually had no assets, operations,

customers, products, sales, money, or revenues, it was falsely promoted as a “manufacture[r] and

delivere[r] [of] premium eco-friendly Container Homes.”71 The promotional reports included

reprinted portions of Recycle Tech’s false and misleading press releases authored by the

company’s CEO, which included the following blatantly false statements, among others:

                that the sham company that acquired Recycle Tech, was “a builder of green
                 structures made of recycled materials,” “the only builder of container homes in
                 South Florida,” and had “assembled a highly experienced and dedicated team of
                 architects, engineers and contractors,” none of which were true;
                that Recycle Tech had signed a binding letter of intent to build up to 50 homes in
                 Haiti, failing to disclose that Recycle Tech was expected to fund the building of
                 these homes and had no cash or other ability to do so;
                that Recycle Tech was “breaking ground” to showcase a container building in a
                 month’s time, failing to disclose that the company did not have the funds,
                 equipment, or staff to do so.72

Not only did Mr. Fiore have no control over the content of the articles about Plandai, the staff

does not allege that the publications paid for by Berkshire contained any substantive

misstatements, in contrast to the many fabrications contained in the publications in Recycle Tech.

        Second, the defendants in Recycle Tech included publishers who received stock

immediately prior to the promotional campaign and sold shares on the same day they published

articles containing multiple false statements recommending that readers purchase the same

securities, which plainly demonstrated an intent to sell. In contrast, Mr. Fiore, a third-party

shareholder who had been a long-term investor in Plandai for nine years before the promotional

campaign began, was not certain to be a seller. Mr. Fiore did not undertake a short-term

liquidation of his Plandai position, and instead bought over 1,285,000 shares during an extended

71
   Amended Compl. ¶¶ 24, 63, S.E.C. v. Recycle Tech, Inc., No. 1:12-cv-21656 (S.D.N.Y. Aug. 17, 2012)
(hereinafter, “Recycle Tech Compl.”).
72
   Recycle Tech Compl. ¶¶ 55, 58, 60, 61.
                                                      37
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 42 of 69



promotional effort. Additionally, as the Recycle Tech opinion addresses a motion to dismiss, it

established only that the allegations were sufficient to survive that motion, not that a “may” sell

disclaimer was itself a material misstatement. Accordingly, the staff’s reliance on Recycle Tech

to conclude that disclaimers stating the purchaser “may sell” were inadequate is misplaced.

                     DISGORGEMENT IS NOT AVAILABLE
               BECAUSE THE STAFF CANNOT ALLEGE ANY PROFITS
            DUE TO THE ALLEGED INSUFFICIENCY OF THE DISCLAIMERS

       Even if a violation were established, disgorgement is not justified because any profits

resulted from market activity unrelated to the purported failure to disclose. In seeking

disgorgement, the staff must distinguish between legally derived gains from valid market trading

and the alleged “illegal” gains from the purported failure to disclose. See Wyly, 56 F. Supp. 3d at

264. Because “[d]isgorgement serves to remedy securities law violations by depriving violators

of the fruits of their illegal conduct, . . . the disgorgement amount may not exceed the amount

obtained through the wrongdoing.” Id. Where a defendant benefits from “both lawful and

unlawful conduct, the party seeking disgorgement must distinguish between the legally and

illegally derived profits.” Id. at 265.

       The staff has asserted that disgorgement of all gains from Mr. Fiore’s trading of Plandai

shares is justified, regardless of whether the rise in stock prices was caused by Berkshire’s

payment of the publishers and the resultant news articles. The law, however, requires a

demonstration that any profits were due to the supposed improper activity. As the Wyly court

held, “the SEC cannot satisfy its burden to reasonably approximate a disgorgement amount

merely by proving the violations and then calculating the total profits on each of the trades

during the existence of the unlawful scheme.” Id. at 269. A Court must be able to determine the

specific gains caused by the publications, rather than by other market factors. Here, the staff has


                                                 38
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 43 of 69



not, and cannot, show any link between the increases in share price and the publications. Indeed,

no evidence demonstrates that the market relations campaign had any effect on the price of the

stock; and, as Mr. Fiore testified, that certainly was not the primary goal of the campaign.

       The staff’s apparent position is that all trading in the year-long time period was “causally

connected” to the market awareness campaign. The facts do not support such a position. Indeed,

the court rejected a similar argument in S.E.C. v. E-Smart Technologies, Inc., 139 F. Supp. 3d

170, 186 (D.D.C. 2015). There, the defendant was found to have sent an allegedly false press

release. The SEC sought disgorgement of all proceeds obtained over a 46-month period, starting

from the date of the press release. The Court rejected the position, finding that the SEC “failed

to carry its initial burden of showing that all proceeds obtained by [the defendant] . . . were

‘causally connected to’ the fraudulent press release.” Id. The Court noted that “intervening

events likely weakened any connection” between the press release and the profits. Id.

       Here, the staff similarly ignores other intervening events that occurred in the market,

most notably, the market-wide increase in price and volume for cannabis-related stocks.

Importantly, the large increase in share price that occurred between January and March 2014—

the period in which the vast majority of Mr. Fiore’s profitable sales of Plandai occurred—was

common for marijuana stocks across the market. This increase almost certainly was related to

the legalization of marijuana in two states, the Obama Administration’s statements and desire to

lessen banking restrictions, along with the addition of Plandai to the cannabis indices. As

demonstrated on the trading charts showing similar cannabis-related stocks (Ex. J), a nearly

identical increase in price and volume occurred for many stocks during this period, where

Berkshire did not fund any market awareness campaign. Any disgorgement, therefore, must

identify gains due specifically to the alleged promotions, rather than gains due to other


                                                 39
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 44 of 69
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 45 of 69




      Exhibit A


FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
         Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 46 of 69



                                        AFFIDAVIT OF KENN KERR

                                       UNITED STATES OF AMERICA

                                               BEFORE THE

                               SECURITIES AND EXCHANGE COMMISSION




In the Matter of Plandai

Biotechnology, Inc.

File No. HO-12349



I, Kenn Kerr hereby affirms that the following is true:

    1. I have been asked by counsel for Mr. Fiore to provide this affidavit in connection with
       questions that have been raised regarding certain information I published on Plandai.

    2. I graduated from the University of North Carolina at Chapel Hill in 1998 with a Bachelor of Arts
       in Journalism and Mass Communication. Thereafter, I worked in the television news industry for
       a number of years as a television news anchor and reporter for both CBS and ABC affiliates.
       Thereafter, I left television news to write a book, and I also spent some time working as a small
       business consultant with ADP (Automatic Data Processing). I eventually began to offer my
       experience in writing press releases to CEOs to assist in drafting their press releases, which later
       led me to start my own business to help companies do a better job of informing the public of
       their story so that investors could make a more informed decision on a particular stock.

    3.    Currently, I am the President and CEO of Stock Market Media Group (“SMMG”), which “is
         dedicated to uncovering the stories that make publicly traded companies come alive.” Our view
         is that many public companies do not have the wherewithal to develop their message properly,
         so investors are less informed to invest. SMMG attempts to help its audience better understand
         the companies they own, focuses on creating content that is substantive but easier to
         understand than corporate press releases, and regularly puts out interviews with CEOs and
         other executives, as well as corporate videos, articles and corporate reports.

    4. A friend recommended Joe Fiore to me, who I knew was a shareholder of Plandai, and who may
       be trading stock. Mr. Fiore told me that he was looking for someone who could clearly and
       concisely tell Plandai’s story. Mr. Fiore believed that there was confusion in the marketplace
       regarding the understanding of what Plandai was doing with its technology, and asked me if I
       could help provide a more direct message to investors and potential investors.




FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
      Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 47 of 69



   5. Soon after our discussion, I reached out to executives at Plandai, including the CEO, Roger
      Duffield and the company’s U.S. contact Shane Traveller. I peppered them with questions in an
      effort to understand the technology and accurately report on it. I began to write informational
      articles about the company and a full overview in a corporate research report. At some point, I
      also traveled to South Africa, where Plandai was based, so that I could get a better
      understanding of the facilities. I was paid for each piece I wrote and its distribution.

   6. After my relationship with Plandai was developed, I no longer had to go through Mr. Fiore to get
      my report and articles to Plandai for review. However, I did ask Mr. Fiore to continue sending
      me industry-related articles as I do all of my clients. My main contacts were Shane Traveller and
      Roger Duffield, and Mr. Fiore was not involved in the process. Thus, when I created written
      material, I would seek approval for publication from Mr. Traveller and Mr. Duffield. My
      understanding was that for accuracy purposes, they had to sign off on every publication, which
      they did. Every piece I wrote regarding Plandai was my own work, and no one outside of
      Plandai, including Mr. Fiore, assisted me in insuring the accuracy of my work, and no one tried
      to influence the content of my articles. Nor did anyone, including Mr. Fiore, have any control
      regarding the content of my articles. With regard to the publication of my articles, I would work
      with Plandai on the release date so as not to conflict with any press releases the company may
      have been publishing at the same time.

   7. I was very careful to include a full disclaimer on my comprehensive research report, which
      represented the very first content I produced on Plandai and our initiation of coverage on the
      company. My website also included the same full disclaimer on Plandai. The disclaimer I used
      on my website and in my initial research report said that I was paid by a third party that could
      be buying, selling or holding shares, and I assumed that most clients who paid for promotional
      services were shareholders and thus likely to be buyers, sellers, or holders of the stock. That is
      what I understood regarding Mr. Fiore and his company Berkshire. Mr. Fiore did not determine
      the language I used in my disclaimer. My disclaimer would not change if I understood that Mr.
      Fiore would be selling stock at a particular time. I did not believe I had to include any additional
      information. And, in fact, in a conversation with FINRA, FINRA agreed that I had no obligation to
      disclose the name of the third parties that had paid me.

   8. This Affidavit was prepared based upon information I provided. I have reviewed it, made
      changes as necessary and affirm under penalties of perjury that it is true.



_________________________________

       Kenn Kerr
       Dated: February 16, 2017




FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 48 of 69




       Exhibit B


FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 49 of 69



                                     AFFIDAVIT OF ROB GOLDMAN

                                      UNITED STATES OF AMERICA

                                              BEFORE THE

                               SECURITIES AND EXCHANGE COMMISSION



In the Matter of Plandai

Biotechnology, Inc.

File No. HO‐12349



I, Rob Goldman hereby affirms that the following is true:

        1. I have been asked by counsel for Mr. Fiore to provide this affidavit in connection with
           questions that have been raised regarding certain information I published on Plandai.

        2. I am the Founder and President of Goldman Small Cap Research (“Goldman”), which was
           founded in 2009. Goldman specializes in sponsored research on various types of companies,
           including emerging growth companies, as well as prepares investment newsletters on a free
           and premium basis. Additionally, Goldman posts reports it prepares on its website, sends
           out emails to subscribers, issues press releases with the permission of companies, and
           maintains links of various social media cites. Sponsored research is paid for by a company or
           third party that enlists the firm’s services. In most cases, the third party enlisting Goldman’s
           services is a shareholder of the company.

        3. Prior to founding Goldman Small Cap Research, I was an analyst that led international
           research teams for Piper Jaffray and Josepththal, managed an international mutual fund,
           and worked at two boutique money management firms as Chief Investment Officer. Based
           on this experience, I am familiar with the micro‐cap market.

        4. I was introduced to Berkshire Capital Management, Co., Inc. (“Berkshire”) and Joseph Fiore a
           number of years ago and started to work for Berkshire several years after this initial
           introduction. Like most of my clients, Berkshire hired Goldman on a regular basis to write
           initial research reports and publish follow on research, which would include articles, reports,
           and updates on publicly traded companies. In connection with Plandai, one of the aspects
           that was a focus of my articles was the health benefits of green tea extracts. My impression
           was that Berkshire’s goal in hiring Goldman was to get the word out about Plaindai,
           generate interest in the company, and potentially attract investors or an acquirer. I did not
           believe that Berkshire’s goal in hiring Goldman was to simply increase the share price of
           Plandai.




FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 50 of 69



      5. Once Berkkshire indicate ed that it wass seeking pub lications relatting to Plandai on a sponssored
         research basis,
                   b      I did myy own due diliigence on Plaandai, and revviewed the co  ompany’s SEC C
         filings amo
                   ong other thin ngs. After thaat was accom mplished, I infoormed Berksh hire that I wo
                                                                                                       ould
         take it on as
                    a a client. I also
                                   a did my owno due diligeence on Berksshire and learned that it w    was a
         shareholde er of Plandai. I recall that individuals att Plandai also
                                                                            o confirmed inn conversatioons
         that Berkshire was a shareholder of Plandai. I undderstood thatt Berkshire m    might trade in the
         securities of
                    o Plandai.

      6. As is my geeneral practicce, prior to puublication of aany research reports, releases, or updaates, I
         sent all maaterials to Plaandai to review for factual accuracy. M More specifically, in most
         instances I sent the matterials to Shane Traveller ffor review, bu ut in some caases I
         communiccated by email or phone with  w Roger Dufffield. I recall that all of the materials I sent
         to Plandai were signed off on by the   e company annd published u  under the com mpany ticker
         symbol, with permission from Plandai.


      7. Third partiies paying forr our services may own shaares and mayy buy and sell stock in the
         companiess in which the ey are paying for research or investor reelations type activities.
         Additionally, as is my practice, witho out using the name of the third party (w    which was
         Berkshire in                           ed that a thirdd party was paaying for my firm’s servicees,
                    i this instancce), I disclose
         and the ammount of paym  ment received I did not nname the thirrd party nor d     did I note thatt the
         third partyy was a shareholder becau   use my undersstanding wass that I was no   ot required too do
         so. Thus, the
                    t fact that Berkshire was a Plandai shhareholder who had paid G         Goldman for its
         services, and may or may not have been b     buying oor selling stocck, did not neecessitate that I
         change myy standard dissclaimer language. Berksh ire and Joe Fiiore had no control over the
         language ofo my disclaimmer.

      8. Although I was paid by Berkshire, I made
                                             m      it clear ffrom the begginning of thee relationship that I
         would be the
                   t sole writeer of any mate erials relatingg to Plandai. To that end,, I never perm mitted
         Berkshire an
                   a opportunity to review mym work in addvance of publication. No      or did I ever give
         Berkshire an
                   a opportunity to offer ed dits on any of my reports, o  or the timing of publicatioon.
         Berkshire adhered
                   a       to th
                               his policy.

      9. This Affida
                   avit was prep
                               pared based upon
                                           u    informaation I providded. I have reeviewed it, m
                                                                                               made
         changes ass necessary and
                               a affirm unnder penaltiess of perjury tthat it is true..




      Rob Goldman
      Dated:
      D      Februa
                  ary 16, 2017




FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 51 of 69




       Exhibit C


FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 52 of 69




FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 53 of 69




FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 54 of 69




      Exhibit D


FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
       Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 55 of 69



                                      AFFIDAVIT OF STEVE SANDIFER

                                       UNITED STATES OF AMERICA

                                                BEFORE THE

                                SECURITIES AND EXCHANGE COMMISSION

In the Matter of Plandaí

Biotechnology, Inc.

File No. HO-12349




I, I Steve Sandifer hereby affirms that the following is true:

    1. I have been asked by counsel for Mr. Fiore to provide this affidavit in connection with questions
       that have been raised regarding certain information I published on Plandaí.

    2. I am a list broker who works with publishers of independent financial newsletters through my
       company, Cream Consulting. Cream Consulting assists companies and shareholders in
       companies with marketing and advertising, list brokering, and social media relations.

    3. Cream Consulting served as a list broker for Berkshire, which included recommending
       newsletter publishers to Berkshire. I believe that Cream Consulting hired approximately 20-30
       newsletters for Berkshire to advertise Plandaí through.

    4. When I was hired by Berkshire, I understood that it, Eat at Joe’s, Ltd. and Joe Fiore were
       shareholders in Plandaí and Berkshire was interested in getting Plandaí’s message out to a
       broader audience. While never discussed, it is commonly known that shareholders and
       companies like Berkshire/Fiore, are likely to be engaging in the purchase and sale of their stock
       in the companies for which they hire me to provide list brokerage services.

    5. A list broker is essentially an agent for companies like Berkshire to conduct direct marketing
       campaigns via email. The concept of a list broker is that Berkshire pays Cream Consulting a fee
       to obtain independent newsletters to publish information about the company, and the
       newsletter subscribers have access to that information only after they “opt in,” or open the
       initial email sent to them by the publisher of the newsletter (which is not Cream Consulting). It
       is standard industry practice, and preferred, that all of the newsletter publishers hired through
       Cream Consulting, as the list broker, require subscribers to be “double-opt in” to access more
       content. “Double-opt in” refers to a process by which the recipient has twice confirmed the
       desire to receive the publication.

    6. None of Berkshire, Mr. Fiore or Cream Consulting ever created any content for the newsletter
       publishers or determined the timing of when any newsletter publication was put out.



FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
      Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 56 of 69




   7. With respect to disclaimers, every independent newsletter publisher that I hire in my role as a
      list broker has their own disclaimer. Additionally, whether the company or a third party pays for
      advertising through that independent newsletter, the disclaimers do not change. The only
      things that change are the amount paid and who is paying. Neither Berkshire nor Mr. Fiore
      requested that their name not appear on any disclaimer. Rather the traditional disclaimer
      states that payment was made by a third party. And this disclaimer remains the same whether
      or not the paying third party intends on selling stock.

   8. This Affidavit was prepared based upon information I provided. I have reviewed it, made
      changes as necessary and affirm under penalties of perjury that it is true.




       _____________________________
       Steve Sandifer
                         16 2017
       Dated: February ______,




FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 57 of 69




       Exhibit E


FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
      Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 58 of 69




                                      AFFIDAVIT OF ALEXANDER KON
                                       UNITED STATES OF AMERICA
                                                BEFORE THE
                                 SECURITIES AND EXCHANGE COMMISSION


   In the Matter of

   Plandaí Biotechnology, Inc.

   File No. HO‐12349




   I, Alexander Kon hereby affirms that the following is true:

       1. I have been asked by counsel for Mr. Fiore to provide this affidavit in connection with
          questions that have been raised regarding certain information I published on Plandaí.

       2. I am a list broker who works with publishers of independent financial newsletters through
          my company, Stock Chat. Stock Chat assists companies and shareholders in companies
          with marketing and advertising, list brokering, and social media relations.

       3. Stock Chat served as a list broker for Berkshire, which included recommending newsletter
          publishers to Berkshire. I believe that Stock Chat hired approximately 5‐6 newsletters for
          Berkshire to advertise Plandaí through.

       4. When I was hired by Berkshire, I understood that it and Joe Fiore were shareholders in
          Plandaí and Berkshire was interested in getting Plandaí’s message out to a broader
          audience. When I met Mr. Fiore through Matt Chipman, Mr. Chipman introduced Mr. Fiore
          to me as a shareholder and investor in Plandai. It is quite common that shareholders and
          companies like Berkshire/Fiore, are likely to be engaging in the purchase and sale of their
          stock in the companies for which they hire me to provide list brokerage services.

       5. A list broker is essentially an agent for companies like Berkshire to conduct direct marketing
          campaigns via email. The concept of a list broker is that Berkshire pays Stock Chat a fee to
          obtain independent newsletters to publish information that they independently author
          about a company. Mr. Fiore must go through myself, a list broker, to rent these
          newsletters, and is unable to obtain access to these select newsletter publishers directly for
          hire.

       6. Berkshire/Mr. Fiore never created any content for the newsletters. Mr. Fiore never edited
          or reviewed newsletter publishers’ content prior to its dissemination to the public, nor did
          Mr. Fiore determine the timing of when any newsletter publication was to be released to
          the public. Each newsletter publisher authored their own content and Mr.
          Fiore/Berkshire never had any contact with the newsletter publishers brokered through
          Stock Chat.
FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 59 of 69




      7. With respect to disclaimers, every independent newsletter publisher that I hire in my role as a
         list broker has their own disclaimer. Additionally, whether the company or a third party pays
         for advertising through that independent newsletter, the disclaimers do not change. The only
         things that change(s) are the amount paid and who is paying. Neither Berkshire nor Mr. Fiore
         requested that their name not appear on any disclaimer. Rather the traditional disclaimer
         states that payment was made by a third party. And this disclaimer remains the same whether
         or not the paying third party intends on selling stock.

      8. This Affidavit was prepared based upon information I provided. I have reviewed it,
         made changes as necessary and affirm under penalties of perjury that it is true.




      Alexander Kon
      Dated: March 7, 2017




FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 60 of 69




        Exhibit F


FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
                                                                            Volume of
                                                                            Shares
                                                                                                              Fiore Trading in Plandai ‐ 2013
                                                                              800000


                                                                             600000


                                                                             400000




FOIA CONFIDENTIAL TREATMENT
                                                                             200000


                                                                                  0
                                                                                        Apr‐13   May‐13   Jun‐13    Jul‐13          Aug‐13       Sep‐13   Oct‐13   Nov‐13   Dec‐13

                                                                             ‐200000


                                                                             ‐400000


                                                                             ‐600000


                                                                             ‐800000


                                                                            ‐1000000




REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
                                                                                                                       Fiore Sell    Fiore Buy
                                                                                                                                                                                     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 61 of 69
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 62 of 69




      Exhibit G


FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
                                                               REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
                                                               FOIA CONFIDENTIAL TREATMENT
                                                                Year.Month.Week
                                                                                                                                       Shares




                                                    ‐1000000
                                                                         0
                                                                                  1000000
                                                                                            2000000
                                                                                                      3000000
                                                                                                                 4000000
                                                                                                                           5000000
                                                                                                                                       Volume of




                                                                 2013.04.1
                                                                                                                                       (Weekly Avg.)




                                                                 2013.04.2
                                                                 2013.04.3
                                                                 2013.04.4
                                                                 2013.05.1
                                                                 2013.05.2
                                                                 2013.05.3
                                                                 2013.05.4
                                                                 2013.06.1
                                                                 2013.06.2
                                                                 2013.06.3
                                                                 2013.06.4
                                                                 2013.07.1
                                                                 2013.07.2
                                                                 2013.07.3
                                                                 2013.07.4
                                                                 2013.08.1
                                                                 2013.08.2
                                                                 2013.08.3
                                                                 2013.08.4
                                                                 2013.09.1
                                                                 2013.09.2
                                                                 2013.09.3
                                                                 2013.09.4




Berkshire, Eat at Joe's, and J. Fiore's Net Sales
                                                                 2013.10.1
                                                                 2013.10.2
                                                                 2013.10.3
                                                                                                                                                                        Prices




                                                                 2013.10.4
                                                                 2013.11.1
                                                                 2013.11.2
                                                                 2013.11.3
                                                                 2013.11.4
                                                                 2013.12.1
                                                                 2013.12.2




Average Volume
                                                                 2013.12.3
                                                                 2013.12.4
                                                                 2014.01.1
                                                                 2014.01.2
                                                                 2014.01.3
                                                                 2014.01.4
                                                                 2014.02.1
                                                                 2014.02.2
                                                                 2014.02.3
                                                                 2014.02.4




Average Close Price
                                                                 2014.03.1
                                                                 2014.03.2
                                                                 2014.03.3
                                                                                                                                     J. Fiore's Net Market Sales and Plandai's Average Trade Volume and Closing

                                                                 2014.03.4
                                                                 2014.04.1
                                                                 2014.04.2
                                                                 2014.04.3
                                                                 2014.04.4




                                                                         0.00
                                                                                  0.40
                                                                                            0.80
                                                                                                      1.20
                                                                                                                 1.60
                                                                                                                           2.00




                                                    ‐0.40
                                                                                                                                             Price Per

                                                                                                                                         (Weekly Avg.)
                                                                                                                                                Share
                                                    Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 63 of 69
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 64 of 69




      Exhibit H


FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 65 of 69




FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 66 of 69




         Exhibit I


FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 67 of 69




FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 68 of 69




         Exhibit J


FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
     Case 7:18-cv-05474-KMK Document 28-1 Filed 11/02/18 Page 69 of 69



               Singlepoint Inc.                         Hemp Inc.




          Plandai Biotechnology Inc.             Medical Marijuana Inc.




            Cannabis Science Inc.                     Terra Tech Corp.




FOIA CONFIDENTIAL TREATMENT
REQUESTED BY JOSEPH A. FIORE & BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.
